                   Case 1:21-cr-00262-RMB Document 35 Filed 09/15/21 Page 1 of 1




UNITED STATES DISTRICT COUR
SOUTHERN DISTRICT OF NEW YOR
------------------------------------------------------------
UNITED STATES OF AMERICA,
                           Government
                                                                             20 CR. 262 (RMB
                 -against
                                                                             ORDE
CHRISTIAN GONZALEZ
ALEJANDRO OSARIO
JOSE BARRIERA
                           Defendants
-------------------------------------------------------------


                 In light of the continuing COVID-19 pandemic, the status conference scheduled for
Tuesday, September 21, 2021 at 10:30 AM will be held telephonically pursuant to the CARES
Act and applicable implementing court procedures

                 Participants, members of the public and the press can use the following dial-in
information to access the audio of the proceeding


                 USA Toll-Free Number: (877) 336-1829
                 Access Code: 6265989
                 Security Code: 0262


Dated: September 15, 2021
       New York, NY




                                                                 __________________________________
                                                                       RICHARD M. BERMAN
                                                                             U.S.D.J.
-							

            ,

                   ,

                        ,

                             .

                                  ,

                                   

                                       T

                                            K

                                                 :

                                                      X

                                                           .

                                                            X

                                                                      R

                                                                                )

